 

EXHIBIT 10.3

EXECUTION VERSION

 

 

SECOND FINANCING AGREEMENT AND NOTE MODIFICATION AGREEMENT

 

 

THIS second FINANCING AGREEMENT AND NOTE MODIFICATION AGREEMENT (“Second
Modification”) is entered into on April 20, 2012 to be effective as of April 1,
2012 (the “Effective Date”), by and among Frederick’s of Hollywood Group Inc., a
New York corporation (“Group”), FOH Holdings, Inc., a Delaware corporation (the
“Parent”), Frederick’s of Hollywood, Inc., a Delaware corporation
(“Frederick’s”), Frederick’s of Hollywood Stores, Inc., a Nevada corporation
(“Stores”), Hollywood Mail Order, LLC, a Nevada limited liability company (“Mail
Order” and together with Group, the Parent, Frederick’s and Stores,
individually, a “Borrower”, and collectively, the “Borrowers”), the lending
parties from time to time a party to the Financing Agreement (as hereinafter
defined) (individually a “Lender” and collectively, the “Lenders”) and Hilco
Brands, LLC, a Delaware limited liability company, as arranger and agent for the
Lenders (in such capacity, the “Agent”).

 

Background

 

A. Pursuant to the terms of that certain Financing Agreement dated as of July
30, 2010 between and among the Borrowers, the Lenders and the Agent, as amended,
including by that certain Financing Agreement and Note Modification Agreement
(the “First Modification”) dated as of July 29, 2011 (the “Financing
Agreement”), the Lenders made available to the Borrowers a secured term loan in
the maximum original principal amount of Seven Million One Hundred Thousand and
00/100 Dollars ($7,100,000.00), plus any PIK Interest payable in accordance with
Section 2.03(c) of the Financing Agreement (the “Loan”), which Loan is evidenced
by a certain Secured Promissory Note also dated as of July 30, 2010 and also
amended by the First Modification in the original principal amount of the Loan
(the “Note”). The Note is secured by inter alia: a Security Agreement dated July
30, 2010 from the Borrowers to the Lenders (the “Security Agreement”) granting
to the Agent, for the benefit of the Lenders, a continuing security interest in
the Collateral more particularly described in the Security Agreement.

 

B. Group subsequently merged Fredericks.com, Inc. (“Guarantor”) into Mail Order
on or around July 30, 2011 (the “Subsidiary Merger”). Mail Order is a 100%
wholly-owned subsidiary of Frederick’s, which is 100% wholly owned by the
Parent, which is 100% wholly owned by Group.

 

C. The Lenders and the Borrowers now wish to again amend the Loan Documents to
modify the repayment terms of the Loan.

 

Now, therefore, in consideration of the mutual covenants and undertakings herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereto covenant and agree as follows:

 

 

 

 

1. Amendments.

 

(a) Increase to Principal Amount of Loan and Note. From and after the Effective
Date of this Second Modification, the Loan will be a secured term loan in the
principal amount of Seven Million Three Hundred and Seven Thousand Seven Hundred
and Thirty-Nine and 78/100 Dollars ($7,307,739.78), plus any PIK Interest
payable in accordance with Section 2.03(c) of the Financing Agreement, and the
maximum principal amount of the Note as of the Effective Date is hereby
increased accordingly to Seven Million Three Hundred and Seven Thousand Seven
Hundred and Thirty-Nine and 78/100 Dollars ($7,307,739.78), plus any PIK
Interest payable in accordance with Section 2.03(c) of the Financing Agreement;
such increase in the principal amount being attributable to (i) the fee in the
amount of Twenty Thousand and 00/100 Dollars ($20,000.00) payable to Lender
pursuant to Section 3 below, and (ii) the otherwise scheduled cash payment of
Regular Interest in the amount of $187,739.78 on the Loan that was due and
payable on April 1, 2012 and is added to the principal balance of the Note
pursuant to Subsection 1(b)(ii) below. Exclusive of any increase in the amount
of PIK Interest payable, the proceeds of Twenty Thousand and 00/100 Dollars
($20,000.00) increase to the principal balance of the Loan shall be used to
finance the Fees provided for in Section 3 below.

 

(b) Restatement of Note Repayment Terms.

 

(i) Section 2.02 of the Financing Agreement is hereby amended and restated in
its entirety as follows:

 

SECTION 2.02. Note; Repayment of Loan.

 

(a) The Loan made by the Lenders (in the proportionate shares set forth opposite
each Lender’s name on Schedule 2.02 hereto) to the Borrowers shall be evidenced
by the Note.

 

(b) Unless otherwise required to be sooner paid pursuant to the provisions of
this Agreement, the outstanding principal amount of the Loan together with all
accrued interest thereon shall be due and payable in full on the Maturity Date.

 

(ii) The regularly scheduled payment of Regular Interest in the amount of
$187,739.78 on the Loan that is due and payable on April 1, 2012, shall be
deemed to be paid in kind and shall be added to the principal balance of the
Note and the principal amount of the Note shall be increased by such amount as
of the Effective Date.

 

2. Confirmation of Loan Documents and Indebtedness. The Borrowers hereby
covenant and confirm that, except as specifically modified by this Second
Modification, all of the terms and conditions of the Financing Agreement and all
other Loan Documents, as previously amended, shall be unmodified and shall
remain in full force and effect. The Borrowers hereby acknowledge and confirm
that the Security Agreement shall secure the full amount of the Loan. The
Borrowers hereby acknowledge and agree that as of the Effective Date, the
principal balance outstanding under the Note as of the date hereof (and
following this Second Modification) is Seven Million Three Hundred and Seven
Thousand Seven Hundred and Thirty-Nine and 78/100 Dollars ($7,307,739.78), plus
any additional PIK Interest payable in accordance with Section 2.03(c) of the
Financing Agreement, and that the accrued amount of PIK Interest as of April 1,
2012 was Seven Hundred and Thirty-Four Thousand Four Hundred and Nine and 84/100
Dollars ($734,409.84), and the Borrowers hereby affirm the aforesaid
indebtedness and all of the Borrowers’ liabilities and obligations under the
Loan Documents.

 



2

 

 

3. Fees. Concurrently with the execution and delivery of this Second
Modification, and as consideration for the amendments and modifications related
thereto and the conversion of the Regular Interest payment to PIK Interest as
provided for in Section 1(b)(ii) above, the Borrowers shall pay to Lender the
sum of Twenty Thousand and 00/100 Dollars ($20,000.00), which fees shall be paid
by the increase in the outstanding principal amount of the Loan and the Note as
provided for herein. In addition, the Borrowers shall pay all of the costs and
expenses of the Agent and the Lenders incurred in connection with this Second
Modification including, without limitation, reasonable attorneys’ fees.

 

4. No Novation. The parties to this Second Modification acknowledge and confirm
that this Second Modification shall not be construed as a novation of the Note
and shall not prejudice any present or future rights, remedies, benefits or
powers belonging to or accruing to the Lenders under the terms of the Loan
Documents. The parties to this Second Modification further acknowledge and
confirm that this Second Modification does not constitute a release, termination
or waiver of any existing default or of any of the liens, security interests,
rights or remedies granted to the Lenders in any of the Loan Documents, which
liens, security interests, rights and remedies are hereby ratified, confirmed,
extended and continued.

 

5. Representations and Further Agreements. Each Borrower hereby represents and
warrants to the Agent and the Lenders as follows:

 

(a) Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state of its organization,
(ii) has all requisite power and authority to conduct its business as now
conducted and as presently contemplated and, in the case of the Borrowers, to
execute and deliver this Second Modification, and to consummate the transactions
contemplated thereby, and (iii) is duly authorized or qualified to do business
and is in good standing in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary except where the failure to be qualified or
in good standing could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.

 

(b) Authorization, Etc. The execution, delivery and performance by each Loan
Party of this Second Modification, (i) have been duly authorized by all
necessary action, (ii) do not and will not contravene its charter or by-laws,
its limited liability company or operating agreement or its certificate of
partnership or partnership agreement, as applicable, any applicable law, any
Material Contract or any agreement, instrument or other document evidencing,
governing or securing any Indebtedness of such Loan Party, (iii) do not and will
not contravene any other agreement, instrument or document binding on or
otherwise affecting it or any of its properties, to the extent the obligation
thereunder is material or to the extent such contravention (either individually
or in the aggregate) could reasonably be expected to have a Material Adverse
Effect, (iv) do not and will not result in or require the creation of any Lien
(other than pursuant to any Loan Document) upon or with respect to any of its
properties, and (v) do not and will not result in any suspension, revocation,
impairment, forfeiture or non-renewal of any permit, license, authorization or
approval applicable to its operations or any of its properties, except where
such suspension, revocation, impairment, forfeiture or non-renewal could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 



3

 

 

(c) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
this Second Modification.

 

(d) Representations and Warranties. The Borrowers hereby acknowledge and agree
that Borrowers have no defense, set-off, recoupment or claim against Lenders of
any kind whatsoever as of the date hereof with respect to the Loan or the
matters covered hereby, and that all of the representations and warranties
contained in the Loan Documents, as amended (except as modified by the schedule
attached to this Second Modification), are true, accurate and correct on and as
of the date hereof as if made on and as of the date hereof. The Borrowers
further represent and warrant that no default exists under the Loan Documents or
may exist upon the delivery of notice, passage of time or both.

 

(e) Binding Effect. This Second Modification constitutes the legal, valid and
binding obligations of each of the Loan Parties enforceable in accordance with
the terms hereof.

 

(f) Litigation. There is no pending or, to the knowledge of any Loan Party,
threatened action, suit or proceeding affecting any Loan Party before any court
or other Governmental Authority or any arbitrator that (i) either individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect or (ii) relates to this Second Modification, the Note or any other Loan
Document or any transaction contemplated hereby.

 

6. No Further Commitment. Nothing in this Second Modification shall be construed
to commit the Lenders to any further covenant or default waivers or to any
additional increase of credit or other modification or amendment of the Loan
Documents, nor as a waiver by the Lenders of any rights or remedies to which the
Lenders may be entitled under any of the Loan Documents.

 

7. Release. The Borrowers on each of their own behalf and on behalf of its
trustees, partners, employees and agents, for themselves, and their successors,
trustees and assigns, hereby releases the Agent and the Lenders, their
shareholders, officers, directors, employees, agents and attorneys and each of
their respective successors, trustees, and assigns and affiliates, of and from
any and all actions, causes of action, proceedings, claims, demands, damages,
costs, liabilities, losses, agreements and obligations, of any nature
whatsoever, whether contingent or matured, known or unknown, at law or in equity
arising out of, or in any way related to the Loan, or the transactions
contemplated under the Loan Documents.

 

8. Construction. Any capitalized terms used in this Second Modification not
otherwise defined herein shall have the meaning assigned to them in the
Financing Agreement, as amended.

 



4

 

 

9. Multiple Counterparts. This Second Modification may be executed in one or
more counterparts, all of which taken together shall constitute the same
agreement.

 

10. Binding Effect. This Second Modification shall be binding upon and inure to
the benefit of the parties hereto and their respective successors, trustees,
assigns and affiliates.

 

11. Miscellaneous. This Second Modification shall be governed by and construed
under the laws of the State of New York. This Second Modification represents the
entire agreement between the parties hereto respecting the subject matter
hereof, and no party shall be bound by any prior discussions, proposals or oral
agreements. The parties agree that this Second Modification may be amended only
in a writing signed and approved by both parties. The parties agree that each
and every provision of this Second Modification has been mutually negotiated,
prepared and drafted, and each party has been represented by counsel, so that in
connection with the construction of any provision hereof, no consideration shall
be given to the issue of which party actually prepared, drafted, requested or
negotiated any provision or deletion. The Note, as amended, and this Second
Modification shall together be considered a single note.

 

12. Further Assurances. Each Loan Party shall take such action and execute,
acknowledge and deliver, and cause each of their Subsidiaries to take such
action and execute, acknowledge and deliver, at their sole cost and expense,
such agreements, instruments or other documents as the Agent may reasonably
require from time to time in order (i) to carry out more effectively the
purposes of this Agreement and the other Loan Documents, (ii) subject to valid
and perfected Liens (subject only to Permitted Liens) any of the Collateral or
any other property of the Guarantors and their Subsidiaries in the manner
covered by the Security Agreement, (iii) to establish and maintain the validity
and effectiveness of any of the Loan Documents and the validity, perfection and
priority of the Liens intended to be created thereby, (iv) to file financing
statements or otherwise perfect its Lien under applicable non-bankruptcy law and
(v) to better assure, convey, grant, assign, transfer and confirm unto the Agent
the rights now or hereafter intended to be granted to the Agent and the Lenders
under this Agreement or any other Loan Document. In furtherance of the
foregoing, to the maximum extent permitted by applicable law, each Loan Party
(i) authorizes the Agent to execute any such agreements, instruments or other
documents in such Loan Party’s name and to file such agreements, instruments or
other documents in any appropriate filing office, (ii) authorizes the Agent to
file any financing statement required hereunder or under any other Loan
Document, and any continuation statement or amendment with respect thereto, in
any appropriate filing office without the signature of such Loan Party, and
(iii) ratifies the filing of any financing statement, and any continuation
statement or amendment with respect thereto, filed without the signature of such
Loan Party prior to the date hereof.

 

 

 

[SIGNATURES PAGES CONTAINED ON NEXT PAGE]

 



5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Financing
Agreement and Note Modification Agreement to be executed by their respective
officers thereunto duly authorized as of on the date first above written.

 

 

  BORROWERS:       FREDERICK’S OF HOLLYWOOD GROUP INC.       By:  /s/ Thomas
Rende     Name: Thomas Rende
Title: Chief Financial Officer

 



  FOH HOLDINGS, INC.       By:  /s/ Thomas Rende     Name: Thomas Rende
Title: Chief Financial Officer

 



  FREDERICK’S OF HOLLYWOOD, INC.       By:  /s/ Thomas Rende     Name: Thomas
Rende
Title: Chief Financial Officer

 



  FREDERICK’S OF HOLLYWOOD STORES, INC.       By:  /s/ Thomas Rende     Name:
Thomas Rende
Title: Chief Financial Officer

 



  HOLLYWOOD MAIL ORDER, LLC       By:  FOH Holdings, Inc., its Manager          
  By: /s/ Thomas Rende       Name: Thomas Rende
Title: Chief Financial Officer

 

 

[SIGNATURES PAGES CONTINUED ON NEXT PAGE]

 

6

 



 



  AGENT:       HILCO BRANDS, LLC       By:  /s/ Eric W. Kaup     Name: Eric W.
Kaup
Title: Managing Director

 



  LENDERS:       HILCO BRANDS, LLC       By:  /s/ Eric W. Kaup     Name: Eric W.
Kaup
Title: Managing Director

 



      INFINITY FS FINANCE I, LLC       By:  /s/ Ike S. Franco     Name: Ike S.
Franco
Title: Managing Director

 



7

 

 